Citation Nr: 1735031	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-00 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to November 2002, from January 2003 to July 2004, and from February 2008 to May 2009, including service in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals on appeal from a May 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file. 

This matter was previously remanded in March 2014 and June 2016 for additional development.  

The issue of low back disability is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

Low back strain is not related to service.


CONCLUSION OF LAW

The criteria for service connection for low back strain are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard November 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service treatment records have also been obtained.  The Veteran was provided a VA medical examination in May 2014 and pursuant to the March 2014 Remand, an opinion was obtained in August 2016.  The August 2016 medical opinion is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303(a) (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Veteran seeks service connection for a claimed low back disability diagnosed as a low back strain.  

Service treatment records show that during a post-deployment assessment in January 2009, the Veteran reported a history of back pain, which no longer bothered him.  The Veteran's DD Form 214 shows his military occupational specialty was automated logistical.

Post-service VA medical records dated in December 2011 show the Veteran reported low back pain which had onset in Iraq due to wearing a heavy pack.  The clinician noted that the location of the pain is in the sacral iliac (SI) joint with occasional radiation of pain.  VA medical records dated in May 2013 and October 2013, the Veteran reported his back pain had continued since service.  In the May 2013 record, the Veteran indicated that his pain began in either 2007 or 2008; he could not recall, but stated that it was during his deployment to Iraq.  Of note, he reported that he works out at the gym for 4 hours at a time, 6 days a week.  The clinician's diagnosis was chronic low back pain that appeared more specific to sacroiliac joints bilaterally, suspected to be of a muscular nature.  VA treatment records through May 2014 do not otherwise show any back complaints but reveal that the Veteran routinely worked out in the gym for 4 hours at a time, and sometimes two to three times daily for 2 hours.  

In his September 2013 hearing testimony, the Veteran testified that his back pain symptoms have been continuous since service.  The Veteran testified that he believed the condition was caused by continually wearing a flak jacket and sling while deployed.  

At a VA examination in May 2014 an examiner diagnosed back strain and opined that condition was less likely than not incurred in or caused by service.  X-rays were normal.  The examiner reasoned that the post-deployment history noted no current complaints of back pain leading to the conclusion that condition seemed to have resolved.  The examiner noted no objective finding to substantiate any chronic, degenerative condition upon examination.  

In a June 2016 remand, the Board found the examination inadequate because it did not adequately address the Veteran's lay assertions.  An additional opinion was obtained in August 2016 pursuant to the Board's remand.  

In August 2016, a VA eexaminer opined that the current back strain was less likely than not related to service.  The examiner's rationale was that the in-service symptoms were not documented in a fashion so as to show continuity of and chronicity for a musculoskeletal diagnosis.  The examiner noted the lack of line of duty (LOD) forms and medical documentation as support for this rationale - explaining that the lack of a LOD report suggests that back pain symptoms were not significant.  The examiner also believed that the Veteran's description of his duties, to include wearing an assault rifle and wear a flack vest daily and a pack for six hours were inconsistent with his military occupational specialty of a logistician.

After careful consideration, the Board must deny the claim as a causal nexus has not been established between the Veteran's service and his current low back strain.

The Board finds the unfavorable August 2016 VA medical opinion to be probative on the question of causal nexus.  The examiner reviewed the medical records and the Veteran's contentions regarding the nature and onset of his back pain, course since service, and the nature of his injury.  

Part of the examiner's rationale was that as a logistician, the Veteran is not likely to have worn a flak vest and carried a weapon as he specifically indicated.  The Board notes, however, that in reviewing the 2009 post-deployment questionnaire the Veteran did mention use of a flak vest during deployment to Iraq.  He also mentioned that he carried loads, ran and performed training.  As this report was made contemporaneous to returning from recent deployment, the Board finds the Veteran's contemporaneous statements as to wearing a flak vest overseas generally credible.  Notwithstanding that the Veteran may have worn a flak vest during his deployment, and carried loads, the examiner also explained that he did not find a nexus existed because there was insufficient evidence (during and after service) to show chronicity of complaints or treatment to support a finding that a musculoskeletal condition had onset in service.  Thus, the opinion is still persuasive.  

There is no competent and persuasive evidence to the contrary.  The Board also finds that the service records, which show the Veteran's back pain resolved in service; and the post-service VA treatment records, which reflect no complaints of low back pain until many years after service (and show the Veteran was capable of working out at a gym rather consistently and for hours at a time) is not consistent with the current assertion of continued low back pain after service for the purpose of showing causal nexus.

The Veteran believes that his low back disability is due to service.  While the Veteran may disagree with the 2016 VA opinion, the question of nexus in this particular case is a complex medical question outside the competence of a non-medical expert.  This nexus question involves complex medical matters requiring expert consideration of the nature of the Veteran's in-service complaints and post-service history, and the medical significance of these factors in the context of his current low back condition.  These medical questions cannot be considered within the competence of a non-expert lay witness, and it neither shown nor asserted that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base an opinion.  As such, the Veteran's lay opinion is not adequate to rebut the VA examiner's opinion, nor is it otherwise sufficiently probative to be considered competence evidence tending to increase the likelihood of a positive nexus between his current condition and service.

Finally, the current diagnosis of low back strain, for purposes of this analysis, is not considered consistent with "arthritis," and is not a chronic disease listed in 3.309(a).  Thus, the principles of chronicity and continuity are not for application.  Accordingly, a nexus is not established on the basis of chronicity or continuity pursuant to 38 C.F.R. § 3.303(b) or § 3.307(a).

As the competent evidence is not currently in equipoise in establishing that any current low back condition was incurred in service or is otherwise related to service, the benefit of the doubt doctrine is not applicable, and service connection is not warranted for a low back disability.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a low back disability is denied.


REMAND

The Veteran seeks service connection for a gastrointestinal disability.  

Service treatment records show that during a January 2009 post-deployment health assessment, the Veteran reported frequent indigestion and heartburn during his deployment to Iraq.  The Veteran further endorsed that the indigestion and heartburn continued to bother him after his return from deployment.  

VA treatment records and VA examination reports show a diagnosis of GERD; however, no clinical testing has been performed to confirm this diagnosis or to determine etiology.    

In his September 2013 hearing testimony, the Veteran reported that the following symptoms has onset in Iraq: hardness when swallowing from time to time; a burning sensation between neck and sternum; and waking up a couple times a night thinking he was going to throw up.  The Veteran reported that he is currently experiencing the same symptoms as when he was deployed, although the symptoms were more frequent while deployed. 

At a VA examination in May 2014, an examiner determined the Veteran had GERD (based on a similar diagnosis found in the post-service VA treatment records).  No clinical tests were performed.  The examiner opined that condition was less likely than not incurred in or caused by service finding that the timing of his meal, rather than military service, was more likely the cause of reflux.  

Pursuant to the Board's remand, an additional medical opinion was obtained in August 2016.  The VA eexaminer indicated that the etiology and onset of GERD was unclear.  The examiner noted, however, that the Veteran has not undergone any testing which could definitively establish the etiology of the condition, such as an upper gastrointestinal endoscopy.  The examiner further indicated that the Veteran's post-deployment symptoms were not adequate to make a diagnosis of GERD without documented medical examination and the currently reported symptoms were not documented in a fashion to show chronicity or continuity for gastrointestinal issues.  

In light of the evidence suggesting a need for additional testing, the claim is remanded for a VA examination, to include an upper gastrointestinal endoscopy, and medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any further pertinent medical treatment related to his gastrointestinal disability.  If other records are identified, obtain authorization for the newly identified records and associate them with the file.  

2.  Obtain complete VA treatment records since August 2014 from any appropriate VA facility.  If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran must be notified in accordance with 38 C.F.R. § 3.159 (e) (2016). 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his gastrointestinal disability.  The entire claims file, and a copy of the Remand, must be reviewed by the examiner.  All appropriate diagnostic testing, including an upper gastrointestinal endoscopy, must be conducted. 

a) The examiner is to identify all current gastrointestinal disorders found present on examination.  

b) For any gastrointestinal disorder found present on examination, the examiner is to indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that such disorder had onset in service or is related to any gastrointestinal complaints noted in service.  

c) If GERD is not found to be present, the examiner is asked to reconcile this finding with the prior diagnoses of GERD noted in the post-service record.  

d) Further, if the examiner finds that the Veteran does not have a diagnosed gastrointestinal condition, to include GERD, which is related to service, then the examiner should determine whether there are any objective medical indications that the Veteran is suffering from an undiagnosed illness or medically unexplained chronic multisymptom illness manifested by his symptoms.

A fully articulated rationale must be provided for all opinions expressed.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

4.  Finally, readjudicate the appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


